Hunstein, Justice.
The nomination petition of Adam S. Poppell III seeking the office of State Representative of District 173 was submitted to the State Elections Division of the Office of the Secretary of State. The nomination petition contained 1,157 signatures; it is uncontroverted that the signatures of 815 registered voters of the 173rd House District were required to render the petition valid. See OCGA § 21-2-170. After completion of an examination of the petition, see OCGA § 21-2-171 (a) and (b), Poppell was notified that due to the rejection of certain pages of the petition, the requisite number of signatures had not been submitted and thus the petition had been deemed insufficient. Pursuant to the procedures set forth in OCGA § 21-2-171 (c), Poppell applied for a writ of mandamus in the Superior Court of Fulton County. Poppell appeals from the decision of the superior court. We affirm.
Relying on Howell v. Tidwell, 258 Ga. 246 (2) (368 SE2d 311) (1988), the superior court found that appellees properly disregarded most of the eighty-six-page nomination petition, primarily because the person who notarized the circulator’s affidavit on sixty-four pages of the petition, Barbara Poppell, had circulated one page of the peti*474tion and signed the petition.1 While Ms. Poppell’s signature as an elector on one page of the petition did not fatally infect the pages on which she served as the notary of the circulator’s affidavit, see Parker v. McCants, 258 Ga. 364 (369 SE2d 481) (1988), Ms. Poppell “became more than [a] generally interested elector[ ],” Howell, supra at 248, when she actively circulated a sheet of the nominating petition and obtained signatures of others interested in having appellant’s name placed on the ballot. Ms. Poppell’s participation as a circulator of the nomination petition was sufficient to disqualify her from performing a notarial act, see OCGA § 45-17-8 (c), and thus appellees properly disregarded the pages with affidavits Ms. Poppell notarized. Howell, supra.

Judgment affirmed.


All the Justices concur, except Hunt, C. J., and Sears-Collins, J., who dissent.


 The page Ms. Poppell circulated was the same page she signed as an elector. She did not notarize that page. Ms. Poppell is appellant’s sister-in-law.